DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallien et al. (5,522,548) in view of Poisson et al. (6,622,943). 
Regarding claim 1, Gallien et al. disclose a method including:
providing a source 12 of liquid;
providing a first tube 76 disposed generally parallel to the ground (when the device is held in the orientation as shown in Poisson et al.);
providing a connector 74 including:
a projection (portion of nipple 74 in tube 76) having an inlet (upstream end opening of nipple 74);
an outlet (downstream end opening of nipple 74);
a passageway (passageway of nipple 74);

providing a spray device (spray head, fig. 1), the spray device located below the first tube (when inverted slightly below horizontal);
introducing an amount of liquid from the source 12 of liquid to the first tube (fig. 1);
providing a pressurized gas through the first tube 76 (at least when the liquid supply runs out and gas continues to flow).
Gallien et al. disclose the limitations of the claimed invention with the exception of the compressed gas being air.
Poisson et al. disclose, in col. 5, ll. 65-66, compressed air being a propellant in an aerosol can.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used compressed air as the propellant in the device of Gallien et al. as taught by Poisson et al. to reduce cost by utilizing known/existing components.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallien et al. (5,522,548) in view of Poisson et al. (6,622,943) as applied to claim 1 above, and further in view of Teran et al. (7,604,780).
Gallien et al. in view of Poisson et al. disclose the limitations of the claimed invention with the exception of the liquid being ozonated water.  Ozonated water is well known in the art for use in disinfecting as evidenced by Teran et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used the .

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK